Schwartz Levitsky Feldman llp CHARTERED ACCOUNTANTS LICENSED PUBLIC ACCOUNTANTS TORONTO · MONTREAL CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form F-1 of our report dated July 29, 2011 relating to the consolidated financial statements of Bontan Corporation Inc. appearing in the Company’s Annual Report on Form 20-F for the year ended March 31, 2011. “SCHWARTZ LEVITSKY FELDMAN LLP” Chartered Accountants Licensed Public Accountants Toronto, Ontario, Canada August 31, 2011 1167 Caledonia Road Toronto, Ontario M6A 2X1 Tel: Fax:
